DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered. In the Amended Claims of June 17, 2022, Claim 1 is amended. Claims 14-17 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the water- dissolvable substrate is made of polyvinyl alcohol having a hydrolysis level configured to prevent low alkalinity when dissolved in a water-based developer including hydrogen peroxide. This is not enabled. 
Applicant cites to Specification Page 11 Lines 10-19 as support. This section is reproduced below. 

    PNG
    media_image1.png
    470
    1018
    media_image1.png
    Greyscale
 
Specification Page 11 Lines 12-13 first identifies the PVA as having a slightly acidic pH which results in reducing the alkalinity of the bleach developer mixture. However, Lines 19-20 recites the hydrolysis level is REDUCED, thereby REDUCING the acidity of the PVA, thereby NEGATING the feature of the alkalinity of the bleach developer caused by the aforementioned slightly acidic pH. Furthermore, REDUCED ALKALINITY is considered a negative effect, therefore, HIGH alkalinity should be desired, or else an acidic or pH should be desired. It is unclear why reducing the acidity of PVA should be considered a benefit.
Specification Page 11 Lines 1-4 are reprinted below. 

    PNG
    media_image2.png
    201
    1020
    media_image2.png
    Greyscale

The term ‘Hydrolysis Level’ is not common in the chemical arts. The definition of Hydrolysis is defined as the chemical breakdown of a compound due to reaction with water. Broadly speaking, it is a chemical process of decomposition involving the splitting of a bond and the addition of the hydrogen cation and the hydroxide anion of water. 
Relating specifically to the hydrolysis of poly(vinyl alcohol) it is known to be created and modified to degrees of hydrolysis or as a percent of hydrolysis during polymerization.  Poly(vinyl alcohol) is only soluble in highly polar solvents, such as water, dimethyl sulfoxide, acetamide, glycols, and dimethylformamide. The solubility in water is a function of the degree of polymerization (DP) and hydrolysis. Fully hydrolyzed PVA is only completely soluble in hot to boiling water. Partially hydrolyzed grades are soluble at room temperature, although grades with a hydrolysis of 70–80% are only soluble at water temperatures of 10–40°C. 1 
In other words, there may be two types of hydrolysis relating to PVA. The first relates to the manufacturing of PVA. All commercially produced PVA is manufactured by the hydrolysis of poly(vinyl acetate).2 The important commercial grades of PVA are distinguished by the degree of hydrolysis and molecular weight. The resins are most often categorized by degree of hydrolysis. Poly(vinyl alcohol) is produced mainly in five molecular weight ranges expressed as degree of polymerization. Industry practice expresses the molecular weight of a particular grade in terms of the viscosity of a 4% aqueous solution. An unlimited number of viscosities can be generated by blending the available molecular weights. Products having different degrees of hydrolysis can also be blended to obtain a particular performance characteristic. However, blended products have a broad distribution with respect to molecular weight and in some cases hydrolysis, which may be undesirable in some applications. 3 
The second possible hydrolysis relates to the solubility of the finished PVA product. This may be specific to this Application as it is directed to a water-dissolvable substrate. The ability of PVA to crystallize controls its water solubility, water sensitivity, and other physical properties.4 Please see US 2020/0362276 Paragraphs 0050-0051 which discusses the solubility of such films in water.
In other words, how PVA has a “hydrolysis level” may refer to its manufacturing hydrolysis conditions or may relate to its ability to fully dissolve in water. Please also see Denome (US 8276756) Col. 4 Line 24-Col. 5 and Claim 1 which discusses both a degree of hydrolysis and a Dissolution Index.
Secondly, it is not clear, enabled, or understood how either of these features relate to preventing low alkalinity when dissolved in a water-based developer including hydrogen peroxide. There is no recited mechanism how low alkalinity (or high acidity) is achieved by either form of hydrolysis of PVA. Furthermore, what percent of hydrolysis is not specified to prevent low alkalinity. It is not even explained what pH level comprises low alkalinity. Nor is there any inclusion of the examples where they hydrolysis levels are reduced or the hydroxide concentration is measured. 
Claims 1, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “polyvinyl alcohol having a hydrolysis level configured to prevent low alkalinity when dissolved in a water-based developer including hydrogen peroxide”. There is no discussion how low alkalinity is prevented when exposed to hydrogen peroxide. This subject matter is therefore new matter. Tellingly, there is no embodiment which discusses how the hydrolysis level is reduced to thereby reduce the acidity of PVA. 
Claim 14 recites the polyvinyl alcohol includes a low molecular weight polyvinyl alcohol as a plasticizer to lower a film-forming ability of the polyvinyl alcohol when dissolved in the water-based developer. There is no support for this. Support is only provided for lowering the molecular weight of PVA. There is no discussion elsewhere for the film preventing features of low molecular weight PVA. Furthermore, there is no quantitative analysis of how such a film is prevented, or to what extent. In other words, there is no comparison point for determining how a film fails to develop, nor is there any quantitative measurement of the amount of low molecular weight PVA necessary to prevent a film.
Claim 16 recites an amount of glycerin is configured to prevent the PVA from forming a film. This is not enabled and is new matter, as there is no discussion about the amount used to prevent a film or any methodology used in ascertaining this amount. Support is only provided for one embodiment where more glycerin or polyethylene glycol is added to the developer. There is no discussion or consideration how glycerin affects the prevention of film formation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim requires the polyvinyl alcohol has a hydrolysis level configured to prevent low alkalinity when dissolved in a water-based developer including hydrogen peroxide.
There is no discussion anywhere how the polyvinyl alcohol prevents low alkalinity. Nor is there any discussion, consideration, or connection between alkalinity and hydrogen peroxide specific to the hydrolysis level. It is not understood or enabled how the -OH concentration is reduced by lowering the hydrolysis level of the PVA film when exposed to hydrogen peroxide. 
Hydrogen peroxide (H2O2) is a weak acid. Preventing low alkalinity would not be a factor in an acidic solution. 
In other words, a water based developer including hydrogen peroxide would be acidic and would already possess low alkalinity. According to Applicant’s own disclosure, lowering hydrolysis levels would reduce the acidity of PVA, also preventing alkalinity. 
For the purposes of examination, any known dissolvable polyvinyl alcohol will suffice to meet the limitations of the claim. 
Regarding Claim 16, any amount of glycerin will be considered sufficient to prevent the formation of a film.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erkens (US 10406080) in view of Allard (US 2011/0203605).
Regarding Claim 1, Erkens discloses a water-dissolvable substrate forming the exterior of the package, wherein the water- dissolvable substrate is made of polyvinyl alcohol having specified hydrolysis levels (Col. 15 Lines 7-13, 34-44). Erkens also discloses a pre-measured bleach power. Erkens does not disclose the bleach powder includes potassium persulfate, sodium metasilicate, sodium persulfate, titanium dioxide, silica, kaolin, and EDTA. 
Allard discloses a bleaching oxidizing agent comprising potassium persulfate, sodium metasilicate, sodium persulfate, titanium dioxide, silica, kaolin, and EDTA as shown in Lifting Composition Part A Paragraph 0193. Erkens and Allard are analogous inventions in the art of bleaching compositions. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Erkens with the bleach powder of Allard as this represents the simple substitution of one known bleaching composition for another that would only provide predictable results. 
Regarding Claim 14, Erkens discloses the viscosity of the application mixture of the bleach composition can be adjusted by selecting a suitable polymer mixture for the water soluble film (Col. 16 Lines 32-39). As discussed in article “Vinyl Alcohol Polymers” Page 400, percent of hydrolysis and using low molecular weight of PVA is known to increase water sensitive and ease solvation, thereby lowering the ability to form films. 
Regarding Claim 15,  Allard discloses the use of a developer including water, hydrogen peroxide, and glycerin as part of the lifting composition part B (Paragraph 00193).
Regarding Claim 16, the glycerin of Allard would further prevent the polyvinyl alcohol from forming a film. 
Regarding Claim 17, Allard discloses mineral oil (Paragraphs 0183). The other cited ingredients may be included as thickening agents as discussed in Erken Col. 5 Line 29 - Col. 7 Line 2 and may be included as an obvious variation in adjusting the properties or desired effects of the developer.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marten, F.L. (2002). Vinyl Alcohol Polymers. In Encyclopedia of Polymer Science and Technology, (Ed.). https://doi.org/10.1002/0471440264.pst384 Pg 400
        
        2 Ibid pg. 414. 
        3 Ibid, Pg. 421
        4 Ibid Pgs. 400 ,403